Exhibit 10.1

 

[ex10i_001.jpg] 

Ener-Core, Inc.

8965 Research Dr.

Irvine, CA 92618

 

  949-616-3300 March 30, 2017 949-616-3399 Fax

 

Kent Williams

6 Katrina Court

Orinda, California 94563

 

Dear Kent,

 

On behalf of Ener-Core Inc., a Delaware corporation (the “Company”) or its
successors, I am pleased to invite you to join the Company’s Board of Directors
(the “Board”), subject to the confirmation of this invitation either by formal
approval by the Board or by a duly held election of the stockholders of the
Company, as appropriate (the date of such approval or election being the
“Effective Date”), which we anticipate will be approximately April 1, 2017 or at
which date Ener-Core’s Secretary informs the Board of Directors that all legally
necessary paperwork and checks have been completed. You will serve as a director
from the Effective Date until the date upon which you are not re-elected or your
earlier removal or resignation.

 

In consideration for your service on the Board and subject to approval by the
Board, you will be granted an option under the Company’s Stock Incentive Plan
(the “Plan”) to purchase 25,000 shares of the Company’s common stock at an
exercise price equal to US $2.50 per share.

 

We will recommend that the Board set your vesting schedule as follows: (i) 1/4
of the total number of options will be vested after twelve months from the
Effective Date, and (ii) 1/48 of the total number of options will be vested
after each month thereafter.

 

In addition to the shares granted to you under the Company’s Stock Incentive
Plan, that you will receive an annual director’s fee of $40,000 payable monthly
for your services as an independent director (“Annual Stipend”). There are no
assurances that the Company will pay you the Annual Stipend, in addition to the
shares being granted to you under the Plan, however, it is the Company’s
intention to provide cash compensation to board members in the future.

 



  

 

 

The Company will reimburse you for all reasonable travel expenses that you incur
in connection with your attendance at meetings of the Board, in accordance with
the Company’s expense reimbursement policy as in effect from time to time. In
addition, you will receive indemnification as a director of the Company to the
maximum extent extended to directors of the Company generally, as set forth in
the Company’s certificate of incorporation, bylaws, an indemnification agreement
between the Company and you (which will be provided to you upon the Effective
Date), and any reasonable Director and Officer Insurance the Company may have
and maintain from time to time.

 

Every January the Board’s compensation committee will conduct an annual review
of your compensation to ensure that the compensation remains adjusted to the
company’s and market conditions with final approval of any changes to the
structure upon the approval of the Board and potentially a shareholder vote.

 

In accepting this offer, you are representing to us that (i) you do not know of
any conflict which would restrict your service on the Board and (ii) you will
not provide the Company with any documents, records, or other confidential
information belonging to other parties.

 

This letter sets forth the initial compensation you will receive for your
service on the Board. The Board’s compensation committee will conduct an annual
review of the Board compensation to ensure that the compensation remains
adjusted to the company’s and market conditions. Nothing in this letter should
be construed as an offer of employment. If the foregoing terms are agreeable,
please indicate your acceptance by signing the letter in the space provided
below and returning this letter to the Company.

 

Sincerely,         ENER-CORE Inc.         By: /s/ Michael J. Hammons     Michael
J. Hammons     Chairman  

 

Accepted and agreed:       /s/ Kent Williams   Kent Williams       3/30/2017  
Date  

 

 

2

 

